Exhibit 10.12

SEVENTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of October 11, 2019

Between:

PENNYMAC LOAN SERVICES, LLC, as Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated August
19, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated September 27, 2017, the Third Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fourth Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fifth Amendment to Master
Repurchase Agreement dated October 12, 2018 and the Sixth Amendment to Master
Repurchase Agreement dated July 23, 2019 (the “Amended MRA”) and as amended
hereby and as further supplemented, amended or restated from time to time (the
“MRA”)), to extend the latest Termination Date, revise the net income financial
covenant and modify the financial statements requirement, and they hereby amend
the Amended MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment have the same meanings here as there.

1.         Definitions; Interpretation

The following definition is amended to read as follows:

“Termination Date” means the earliest of (i) the Business Day, if any, that
Sellers designate as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Sellers at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i), and
(iv) October 9, 2020.

11.       Seller’s Covenants

Section 10(h)(vii) is amended to read as follows:

(vii)     from time to time, with reasonable promptness, such further
information regarding the Mortgage Assets, or the business, operations,
properties or financial condition of Seller and any Guarantor as Buyer may
reasonably request; provided that with respect to Guarantor’s financial
condition, Buyer’s request for fiscal year-end financial statements of Guarantor
shall be satisfied by delivery of statements of income, changes in stockholders’
equity and cash flows of PennyMac





1




Financial Services, Inc. (“PFSI”) and its Subsidiaries on a consolidated basis
for the preceding fiscal year, the related balance sheet as of the end of such
year (setting forth in comparative form the corresponding figures for the
preceding fiscal year), all in reasonable detail, prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved, and
accompanied by an opinion in form and substance satisfactory to Buyer (without a
“going concern” or like qualification, commentary or exception and without any
qualification or exception as to the scope of such audit) and prepared by an
accounting firm reasonably satisfactory to Buyer, or other independent certified
public accountants of recognized standing selected by PFSI and acceptable to
Buyer, each stating that said financial statements fairly present in all
material respects the financial condition, cash flows and results of operations
of PFSI and its Subsidiaries, on a consolidated basis as of the end of, and for,
such year.

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

 

 



2




As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Lindsay R. Schelstrate

 

 

     Lindsay R.Schelstrate

 

 

     Authorized Officer

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

     Pamela Marsh

 

 

     Senior Managing Director and Treasurer

 

 

 

